DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations "the shaft" and “the at least one sliding groove”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14, upon which claim 16 depends, does not define such elements.  Claim 15 does claim a shaft and at least one sliding groove, but as written claim 16 does not depend upon claim 15.
For the purpose of examination with regard to the prior art claim 16 is being treated as though it depended upon claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US PGPub 2018/0164537 A1, cited by applicant).
With regard to claim 1:  Lee discloses a lens module which comprises: a mounting bracket (combination of 120, 150, and 180); a lens component 160 having an optical axis that is mounted to the mounting bracket; a blade assembly 130 which is movably connected to the mounting bracket and provided with at least two apertures of different diameters (large diameter aperture size shown in Figure 4C, small diameter aperture size shown in Figure 4D), each aperture having an axis that is parallel to the 170 which is connected to the blade assembly and configured to drive the blade assembly so that the axis of one of the two apertures is interchangeably aligned with the optical axis of the lens component.
With regard to claim 2: In the blade assembly of Lee the blade assembly comprises a first blade 130_1 and a second blade 130_2, wherein the first blade and the second blade are rotatably connected to the mounting bracket (see ¶0064 disclosing rotational mounting of the two blades), with the driving assembly being configured to drive the first blade and the second blade to rotate and close up (move to a particular overlapping configuration to form a selected aperture) and the two apertures of Lee are defined in respective closed up positions of the first blade and the second blade.  See ¶0098 discussing how the driving assembly causes the two blades to move between positions, each positon defining a particular sized aperture by overlapping of the blades and openings formed within the blades.
With regard to claim 3: The first and second blades of Lee are symmetrically arranged with respect to the optical axis of the lens, being mirrored along the x-axis drawn in Figure 1C, with Figure 4B best showing the symmetrical arrangement.
With regard to claim 4:  The lens module of Lee is disclosed as being formed with each of the first blade and the second blade comprising a main body part and a protruding part extending from the main body part, see marked up Figure 4A below in which the protruding parts of the blades, which do not form part of the aperture and primarily serve to transmit drive force from the driving unit to the blade, have been shaded (the unshaded area forms the main body of the blades).  In Lee the main body 

    PNG
    media_image1.png
    467
    555
    media_image1.png
    Greyscale

With regard to claim 7: The driving assembly of Lee comprises a driving set mounted to the mounting bracket (stationary portions of the driving assembly 171 and 172) and a movable set (combination of 174 and 173) slidably coupled to the mounting bracket (see ¶0113 discussing sliding movement of the movable set upon application of particular drive currents to the stationary coil 172), with the blade assembly being movably coupled to the movable set such that when the movable set slides along the mounting bracket the movable set drives the blade assembly to rotate under a driving 
With regard to claim 8: The driving set of Lee is coupled to the movable set of Lee using magnetic induction (a magnetic field produced by coil 172 causes movement of the movable set).
With regard to claim 9  In Lee the driving set comprises a first driving member that is mounted to the mounting bracket (the coil 172) and the movable set comprises a first movable member (174), with the blade assembly being connected to the first movable member to drive the blade assembly to rotate under driving of the first driving member.
With regard to claim 13: The first movable member of Lee is provided with a sliding part and a movable part recessed from a part of a surface of the sliding part, see detailed drawing of the first movable member of Lee in Figures 7A, 7C, and 7D which show the first movable member being formed with a sliding body (formed of 701 and 705) in which a recessed region is formed (holding hole 706).  As described in ¶0151 the sliding body of the first movable member is slidably supported by steps formed in the mounting bracket, and as described in ¶0071 a portion of the blade assembly (lever 139) is inserted into the movable part and is rotated under a pushing action of a side wall of the movable part.
With regard to claim 14: The mounting bracket of Lee is provided with an accommodating space in which the lens component is mounted (open internal region of the mounting bracket visible in the exploded view of Figure 1C, particularly the region within part 180 which directly surrounds lens component 160) and a lens hole in 
With regard to claim 17: The lens component of Lee is disclosed as including a module body (the outer surface of the lens barrel) and a lens member (at least one lens is shown and described, see element 161 and ¶0068) with the module body being mounted to the mounting bracket such that the lens member is oriented towards the at least two apertures of the blade assembly (lens module body shown attached to portion 150 of the mounting bracket in Figure 4D to align the lens with the apertures, via the mounting bosses 162 as also described in ¶0068).


Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rho et al (US PGPub 2020/0132979 A1, effective filing date October 31st, 2018).
With regard to claim 19: Rho discloses a lens module which comprises: a mounting bracket (lens carrier 140); a lens component (lenses 144) mounted to the mounting bracket; a changeable aperture member 200 which is rotatably connected to the mounting bracket (via mating of boss 146 and a hole formed in rotary member 201, see ¶0068) and having a first aperture 211 and a second aperture 221 of different sizes (see ¶0058), and a driver which is configured to drive the changeable aperture member to enable an axis of one of the first aperture and the second aperture to coincide with an optical axis of the lens component (see ¶0102).

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US Patent 10,812,697 B2, effective filing date August 28th, 2018), hereafter Lee-697.
With regard to claim 20: Lee-697 discloses a mobile terminal in Figures 14-15 which comprises a processor (CPU) and memory (RAM and ROM 1214 and 1216) configured to store instructions of the processor and a lens module 1000 that operates under the control of the processor executing the instructions (see column 17 lines 7-26 and lines 41-48 discussing incorporation of the camera module and control of the camera module by the processor), the lens module comprising: a mounting bracket defining a hole (base unit 510 of the aperture module, hole best visible in Figure 4) a lens member 210 which is mounted to the mounting bracket a located under the hole (see column 8 lines 7-9 describing attachment of the lens and aperture module, with Figures 2 and 3 showing positioning of the lens module under the base of the aperture module); a changeable aperture member rotatably connected to the mounting bracket (aperture member is formed of blades 530, 540, and 550 which are rotatably connected to element 510 via boss 513 interfacing with holes 533, 543, and 553 respectively) and having a first apertureand a second aperture of different sizes (three aperture sizes shown in Figures 5A-5C); and a driver that is configured to drive the changeable aperture member to enable an axis of one of the first aperture and the second aperture to coincide with an optical axis of the lens member (driver is formed of moving part 520 and coil 521b, see column 8 lines 22-58 and column 10 lines 30-59 describing how the changeable aperture member moves in response to the driver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee-697.
With regard to claim 5: Lee does not detail the manner in which the blades are attached to the mounting bracket and thus does not teach that the main body part of the blades includes a hole with the mounting bracket being rotatably connected to the hole. 
Lee-697 teaches attachment of an aperture defining blade to a mounting bracket by forming a protrusion 513 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have attached the blades of Lee to the mounting bracket of lee by forming a boss in the mounting bracket which attaches to a hole provided in the main body part in order to allow the device to be easily assembled by placing the blade onto the boss. 
With regard to claim 6: Lee does not specifically disclose that the distance from the centers of the arc shaped notches to a centerline of the hole are identical, but a person having ordinary skill in the art at the time of filing would have found it obvious to have made the distances identical to ensure that both aperture sizes are centered on the optical axis of the lens.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US Patent 9,794,459 B1).
With regard to claims 10-11: in Lee, the driving set does not comprise a second driving member mounted to the mounting bracket and arranged opposite the first driving member or that the movable set further comprises a second movable member arranged opposite the first movable member, with the blade assembly is connected to the first movable member and the second movable member separately and the second movable member drives the blade assembly to rotate under driving of the second drivable member, and as a result does not disclose that such second driving member and the first driving member are symmetrically arranged).
Kim teaches using two driving units with corresponding movable members for driving an aperture unit, positioned symmetrically with regard to the optical axis of the aperture unit.  This configuration is shown in figure 4 with coils 223 and 224 driving 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the lens module of Lee to use the symmetrically arranged dual magnet and dual coil drive mechanism of Kim in order to reduce the overall size of the aperture system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Han (US PGPub 2011/0206364 A1).
With regard to claim 12 Lee does not disclose that the first driving member comprises a first electromagnet and a second electromagnet arranged oppositely one another, with a part of the movable member being arranged between the first electromagnet and the second electromagnet and configured to slide along the mounting bracket under a magnetic force of the first electromagnet or the second electromagnet.
Han teaches a configuration which uses multiple electromagnets 200 arranged opposite each other with a moving magnetic member 420 positioned to slide between them to drive the blades of the optical element (see Figures 2-6).  This configuration allows for the moving member to be drawn toward a position by both electromagnets at the same time, resulting in a miniaturized system which is capable of actuating rapidly, 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the lens module of Lee to use the dual-electromagnet drive arrangement of Han in order to increase the amount of force which can be applied to the movable member (and decrease the time taken for the member to move to a particular aperture position).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Oh et al (US Patent 10,645,262 B2, effective filing date November 9th 2017).
With regard to claims 15-16: Lee does not disclose that the mounting bracket is provided with a shaft on a top surface of the mounting bracket and a sliding groove on a side wall of the mounting bracket, with the blade assembly being rotatably connected to the shaft and a part of the driving assembly being slidably arranged to the sliding groove.
Oh teaches a configuration which incorporates a shaft 513 on an upper surface of a mounting bracket 510 used to mount a changeable aperture member (blades 530, and 540).  Oh incorporates a driving member which is similar to that of Lee, which also incorporates a sliding groove 516c on the side wall of the mounting bracket (best seen in Figures 8 and 9).  The sidewall-positioned sliding groove is taught as enabling the moving element of the drive of Oh to be supported by a plurality of bearings to reduce friction in the system as discussed in column 12 lines 27-37 (the groove being needed 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have attached the blades of Lee to the mounting bracket of Lee by forming a shaft in the top of the mounting bracket top which attaches to a hole provided in the blade as in Oh in order to allow the device to be easily assembled by placing the blade onto the shaft.  Further said person would have found it obvious to provide a sliding groove on the side wall of the mounting bracket in order to allow for the moving member to retain and be supported by ball bearings and reduce friction in the drive mechanism, as taught by Oh.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Broome et al (US Patent 6,072,634).
With regard to claim 18: Lee does not teach the inclusion of a sealing member which surrounds the lens members and which is sealingly connected to the mounting bracket.
Broome teaches it is desirable to incorporate foam sealing members between a lens assembly and the portion to which is it attached to help keep environmental contaminants outside of the lens while also ensuring that the lens is tightly held in place, see column 5 lines 40-47.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the lens module of Lee to have a foam sealing member between the lens members and the mounting bracket in order to prevent environmental contamination from passing between the lens member and the bracket and to ensure that the lens member is held fixedly in place relative to the mounting bracket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEON W RHODES, JR/Examiner, Art Unit 2852